Title: To James Madison from John Melish, 5 [February] 1813
From: Melish, John
To: Madison, James


Sir
Philadelphia 5 Janry [February] 1813
I duly received your esteemed favour of the 30th. ulto., in compliance with which I have sent by this mail a Copy of the Travels in plain binding, price $6.—which may be remitted to myself.
The work, I trust, will meet your approbation on perusual [sic]. I had a letter sometime ago from Mr Jefferson in which he bestows on it almost unqualified approbation; and concludes by stating that he considers it so lively a picture of the real state of the Country that if he can obtain opportunities of conveyance he will send a Copy to a friend in France, and another to one in Italy, who he Knows will translate and Circulate it as an antidote to the misrepresentations of former travellers. I am with much respect Sir your ob. Servt.
John Melish
